987 F.2d 662
SIERRA LAKE RESERVE, Plaintiff-Appellant,v.The CITY OF ROCKLIN;  The Rocklin Mobile Home Rent ReviewCommission;  Carlos Urrutia;  Rusty Selix;  RudolfMichaels;  George Paras, Defendants-Appellees.
No. 89-15371.
United States Court of Appeals,Ninth Circuit.
March 16, 1993.

On Remand from the United States Supreme Court.
Prior report:  --- U.S. ----, 113 S.Ct. 31, 121 L.Ed.2d 4.
Before GOODWIN, KOZINSKI and NOONAN, Circuit Judges.

ORDER

1
The "[t]wo recent state court opinions [that] refused to follow our decision in Hall [v. City of Santa Barbara, 833 F.2d 1270 (9th Cir.1986) ]," Sierra Lake Reserve v. City of Rocklin, 938 F.2d 951, 955 (9th Cir.1991), have proven prescient.   See Yee v. City of Escondido, --- U.S. ----, ----, 112 S.Ct. 1522, 1527, 1531, 118 L.Ed.2d 153 (1992).   We therefore vacate Part I of the Sierra Lake Reserve opinion, which dealt with the physical taking claim.   We retain Part II because the due process and equal protection claims it considered are unaffected by Yee.   See --- U.S. at ----, 112 S.Ct. at 1531.   We express no opinion on whether the city ordinance could constitute a regulatory taking--a question Yee leaves open, see id.--because no regulatory taking argument was made to us or the court below.